Citation Nr: 1438174	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-12 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for the residuals of a head injury.

2.  Entitlement to service connection for the residuals of a left knee injury.

3.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a left knee disability.

4.  Entitlement to service connection for low back disability, to include as secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from July 1972 to July 1975, July 1977 to February 1982, and from November 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction is currently retained by the RO in Portland, Oregon.

The Veteran testified at a Travel Board hearing at the RO in Portland in April 2014 before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  Both have been reviewed in connection with this claim.

The issues of entitlement to service connection for the residuals of a head injury and bilateral hip and low back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

A disability of the left knee has not been diagnosed or identified at any time during the appeal period.


CONCLUSION OF LAW

The criteria for service connection for a left knee condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.
Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The record reflects that prior to the initial adjudication of the claim, the Veteran was notified via letter dated in April 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Notice of how VA determines disability ratings and effective dates was included.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO.  Nothing more was required.  

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records are in the file.  No outstanding evidence has been identified that has not otherwise been obtained.

The Veteran indicated that he had additional service in the Army National Guard.  A request for additional records regarding the Veteran's service in the Army National Guard produced no results.  The Veteran was notified and given an opportunity to provide his own copies of medical records or to contact the National Guard himself.  He did not respond to this request; and, a formal finding of unavailability was issued in April 2013.  

The Veteran has not been afforded a VA examination with respect to his claim for left knee disability.  However, as will be discussed below, the record is absent any evidence of a diagnosed disability of the left knee.  He specifically denied having problems with his left knee during a September 2012 informal conference with a Decision Review Officer (DRO).  He similarly testified in April 2014 that he had not been seen or evaluated for complaints of left knee disability.  He did not identify any current problem of the left knee.  Without there being evidence of a current left knee disability, there is no duty to provide the Veteran a VA examination.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, the Veteran was provided an opportunity to set forth his contentions during an April 2014 hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the DRO or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the Board hearing, the undersigned VLJ identified the issue on appeal.  Also, information was solicited regarding the Veteran's alleged disability and whether there were any outstanding medical records.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  The record was also left open after the Board hearing so the Veteran could submit additional medical evidence.  He failed to do so.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §3.303 (2013).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

During the Veteran's Board hearing, he explained that during a motor vehicle accident in February 1991, his left knee "got jammed up into where the dash was."  The Veteran's service treatment records show treatment for "traumatic effusion" of the left knee following an incident when he was "rear ended" in a convoy.  However, his post-service treatment records do not show a current diagnosis of a left knee condition.  The Veteran does not allege otherwise.  Indeed, during the September 2012 DRO conference, he consistently denied having any problem in his left knee.  Similarly, during his April 2014 Board hearing, the Veteran stated that he did not have a diagnosis regarding his left knee.  He also provided no history of treatment for a left knee disorder.  Transcript at 8.  Indeed, when asked "what's going on" with your left knee, the Veteran did not identify/describe a current problem.  He only responded that he had "other issues," and that he has been taking care of those things.  

Given the lack of medical evidence confirming the presence of the claimed disorder, the lay statements of the Veteran may be considered the only evidence in support of his claim.   Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  As to this specific issue, however, a diagnosis of a musculoskeletal disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Moreover, as discussed above, the Veteran himself has not even clearly endorsed having a disability of the left knee and has previously denied the presence of a current disability. See Report of DRO Conference.

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim for the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Veteran's claim for service connection must be denied. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appeal is denied.



ORDER

Service connection for a left knee condition is denied. 


REMAND

The Veteran claims that he suffers from disabilities of the brain, hips, and back as a result of an in-service motor vehicle accident.  He alternately argues that his hip and back problems are the result of the stresses and strains of his duties as a warehouse specialist.  He also references his training as a fireman, which necessitated the lifting of heavy equipment.  

A review of the service treatment records shows that the Veteran sustained an injury to his left knee in a February 1991 motor vehicle accident (MVA).   He is deemed competent to state that his back and hips hurt following that accident, and that his he has experienced pain since that time.  Similarly, while he has provided no evidence of in-service current treatment for low back and hip disability, the record does establish that he cumulatively served eight years as a warehouse specialist, which the Board finds would have involved heavy lifting.  

Next, although the service treatment records make no reference to the Veteran sustaining a head injury in the February 1991 MVA, the Veteran is again found to be competent to state that he struck his head in that accident.  There is also evidence that he sustained injuries to the face in a September 1979 assault and a laceration to his head in February 1990.

In light of the foregoing, and because current diagnoses of arthritis of the hips and back and organic brain syndrome have been established, the Board finds that the duty to provide the Veteran a VA examination has been triggered.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).


Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding treatment records related to the Veteran's claimed disabilities, to include VAMC records and any other records identified by the Veteran, should be obtained and added to the claims file.   

2.  After the foregoing has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of his diagnosed organic brain syndrome.  All indicated studies should be performed.  The claims file should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.  Following the claims file review, physical examination, and interview of the Veteran, the examiner should provide an opinion as to the following questions:

a.  Identify/diagnose any current disability of the brain, to include the residuals of a traumatic brain injury.  The examiner should address the clinical significance, if any, of the diagnosis of Organic Brain Syndrome found on the Veteran's problem list.   

b.  For each diagnosed brain disability, whether it is at least as likely as not (a 50 percent probability or greater) that any brain disability had its onset in service or is otherwise etiologically related to active service.  In answering this question, the examiner should note the Veteran's documented in-service injuries, including injuries to the face in September 1979, a laceration to his head in February 1990, and a motor vehicle accident in February 1991, during which the Veteran claims that he struck his head on the windshield.

3.  The Veteran should also be afforded a VA examination to determine the nature and etiology of his diagnosed arthritis of the hips.  All indicated studies should be performed.  The claims file should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.  Following the claims file review, physical examination, and interview of the Veteran, the examiner should provide an opinion as to the following questions:

a.  Identify/diagnose any current disability of the bilateral hips.  

b.  For each diagnosed disability, whether it is at least as likely as not (a 50 percent probability or greater) that any bilateral hip disability had its onset in service or is otherwise etiologically related to active service.  In answering this question, the examiner should note the Veteran's documented in-service motor vehicle accident in February 1991, during which the Veteran claims he hurt his hips, and his reports of heavy lifting during service.

4.  The Veteran should finally be afforded a VA examination to determine the nature and etiology of his diagnosed degenerative joint disease of the lumbar spine.  All indicated studies should be performed.  The claims file should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.  Following the claims file review, physical examination, and interview of the Veteran, the examiner should provide an opinion as to the following questions:

a.  Identify/diagnose any current disability of the back.  

b.  For each diagnosed disability, whether it is at least as likely as not (a 50 percent probability or greater) that any back disability had its onset in service or is otherwise etiologically related to active service.  In answering this question, the examiner should note the Veteran's documented in-service motor vehicle accident in February 1991, during which the Veteran claims he hurt his back, and his reports of heavy lifting during service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  The AMC/RO should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered on appeal.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

 This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


